Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        22-JAN-2019
                                                        11:31 AM



                         SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                        STATE OF HAWAI#I,
                 Respondent/Plaintiff-Appellant,

                                 vs.

                    MANAIAKALANI N.K. KALUA,
                 Petitioner/Defendant-Appellee.

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-XX-XXXXXXX; 3DTC-11-040282)
                       ORDER OF CORRECTION
                         (By: Wilson, J.)
          IT IS HEREBY ORDERED that the Opinion of the Court
filed on January 15, 2019, is corrected as follows:
          The attorney credits for petitioner on page 28 shall be
revised to read as follows:
John M. Tonaki
Tyler I. Gomes
(Jon N. Ikenaga on the briefs)
for Petitioner

          The Clerk of the Court is directed to take all
necessary steps to notify the publishing agencies of this change.


          DATED: Honolulu, Hawai#i, January 22, 2019.
                              /s/ Michael D. Wilson
                              Associate Justice